COURT OF APPEALS
                                  EIGHTH DISTRICT OF TEXAS
                                       EL PASO, TEXAS
                                             §

 IN RE: SUN CITY GUN EXCHANGE,                   §                No. 08-16-00357-CV
 INC. D/B/A KIRK’S GUN SHOP,
                                                 §          AN ORIGINAL PROCEEDING
                       Relator.
                                                 §                 IN MANDAMUS

                                              §
                                            ORDER

       Pending before the Court is Relator’s motion for emergency relief requesting that the

Court stay all proceedings in cause number 2015DCV4247, styled Met-Tech, Inc. and Juan

Herrera v. Sun City Gun Exchange, Inc. d/b/a Kirk’s Gun Shop and Waco Mountain Trading,

Inc., pending resolution of this original proceeding. The Real Parties in Interest, Met-Tech, Inc.

and Juan Herrera object to a stay of all proceedings and further request that the Court require

Relator to post a bond. Relator’s motion for emergency relief is granted, but the Court has

determined it is not necessary at this time to stay the entire case. The trial court’s “Order

Granting Plaintiffs’ Motion to Compel Entry on Property”, signed on December 21, 2016, is

hereby stayed. The request by the Real Parties in Interest to require Relator to post a bond in the

amount of $53,200 is denied.

       The Court has determined that it will not take any action on Relator’s petition for writ of

mandamus pending a response from the Real Parties in Interest. The response from the Real

Parties in Interest is requested to be filed in this Court on or before January 25, 2017.

       IT IS SO ORDERED this 4th day of January, 2017.

                                                      PER CURIAM

Before McClure, C.J., Rodriguez and Palafox, JJ.